EXHIBIT 10.2
 


 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
2005 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
 
 
1.  PURPOSE. The purposes of the Frozen Food Express Industries, Inc., 2005
Non-Employee Director Restricted Stock Plan (this "Plan") are to promote the
growth and prosperity of Frozen Food Express Industries, Inc. (the "Company"),
to attract and retain the best available people to serve as independent
directors of the Company and to encourage stock ownership by such directors and
thus increase their personal interest in the Company's success.
 
 
2.  ADMINISTRATION.
 
 
(a)  This Plan shall be administered by the Board of Directors of the Company
(the "Board"). The Board may from time to time prescribe, amend and rescind such
rules, regulations, provisions and procedures, consistent with the terms of this
Plan, as may be advisable in its opinion in the administration of this Plan, and
subject to the terms of this Plan shall prescribe the provisions of the
restricted stock agreements to be issued hereunder and make all other
determinations and interpretations necessary or advisable for administering this
Plan and the stock option agreements.
 
 
(b)  A majority of the Board shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all members of the Board, shall be the acts of the
Board. All decisions, determinations and interpretations of the Board shall be
final and binding on all persons interested in this Plan.
 
 
3.  SHARES AVAILABLE FOR AWARD UNDER THIS PLAN.
 
 
(a)  The stock to be subject to awards granted under this Plan shall be shares
of the Company's common stock, par value $1.50 per share (the "Common Stock"),
either authorized and unissued or treasury stock.
 
 
(b)  In the event of a merger, consolidation, reorganization, recapitalization,
subdivision or any other similar change affecting the stock of the Company, an
appropriate adjustment to reflect any such change shall be made in the total
number and class of shares for which awards may be granted, the number and class
of shares underlying awards to be granted in accordance with Section 4(a), and
the number and class of shares. Such adjustment shall be as determined by the
Board; provided, however, that any such computation shall be rounded to the
nearest whole share and no such modification shall require the issuance of
fractional shares.
 
 
(c)  The total amount of stock reserved for issuance under the Plan in the form
of shares of Restricted Stock shall be 50,000 shares (subject to adjustment in
accordance with Section 3(b)).
 
 
(d)  In the event any outstanding award for any reason expires, is forfeited,
cancelled or otherwise terminates, the shares allocable to the award shall again
be available for issuance under this Plan.
 
 
(e)  Nothing in this Plan or in any award granted pursuant to this Plan shall
confer on any individual any right to continue as a director of the Company or
interfere in any way with the removal of such person as a director in accordance
with the Articles of Incorporation and Bylaws.
 
 
4.  ELIGIBILITY AND AWARDS.
 
 
Each director of the Company who is not at the time of the grant of an award an
officer or employee of the Company ("Non-Employee Director") shall be eligible
to receive an award of restricted stock under this Plan on the day of a
Non-Employee Director's initial appointment or election (whichever comes first)
to the Board. Annually thereafter, on the day of each annual meeting of
stockholders of the Company that occurs after the date of such Director’s
initial appointment or election to the Board, such individual shall be eligible
to receive an award of restricted stock under this Plan. Each such date (of
appointment, election or the annual stockholders’ meeting) shall be the “Date of
Grant” with respect to an award. The Board shall determine from time to time the
number of shares of Restricted Stock to be issued to an eligible Non-Employee
Director.
 
 
5.  VESTING OF RESTRICTED STOCK.
 
 
Unless otherwise determined by the Board and set forth in the Award Agreement,
all shares of Restricted Stock awarded under this Plan shall vest over a period
of three (3) years from the Date of Grant, one-third (1/3) on each anniversary
of the Date of Grant, provided that the Non-Employee Director continues to serve
as such at each vesting date.
 
If a Non-Employee Director dies while serving on the Board, the shares of
Restricted Stock theretofore granted to such director shall become fully vested
as of the date of his or her death.
 
 
6.  TERMS AND CONDITIONS OF RESTRICTED STOCK.
 
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as hereinafter provided, until vested in accordance
with paragraph 5. Except for such restrictions, the Non-Employee Director as
owner of such shares shall have all the rights of a stockholder, including but
not limited to the right to vote such shares and, except as otherwise provided
by the Board, the right to receive all dividends paid on such shares.

 
Except as otherwise determined by the Board in its sole discretion, a
Non-Employee Director whose service as a director terminates prior to full
vesting of the Restricted Stock shall forfeit all non-vested shares of
Restricted Stock remaining subject to any outstanding Restricted Stock Award.

 
Each certificate issued in respect of shares of Restricted Stock awarded under
the Plan shall be registered in the name of the Non-Employee Director and, at
the discretion of the Board, each such certificate may be deposited in a bank
designated by the Board. Each such certificate shall bear the following (or a
similar) legend:

 
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Frozen Food Express Industries, Inc. 2005 Non-Employee Director
Restricted Stock Plan and an agreement entered into between the registered owner
and Frozen Food Express Industries, Inc. A copy of such plan and agreement is on
file in the office of the Secretary of Frozen Food Express Industries, Inc.,
1145 Empire Central Place, Dallas, Texas 75247.

 
 
At each vesting date, Restricted Stock will be transferred free of all
restrictions to a Non-Employee Director (or his or her legal representative,
beneficiary or heir).
 
 
7.  AMENDMENT AND DISCONTINUANCE.
 
 
The Board may at any time amend this Plan, provided that, except as permitted by
Section 3(b), no amendment without the approval of shareholders shall: (a)
increase the total number of shares of Restricted Stock that may be granted, (b)
change the class of persons eligible to receive shares of Restricted Stock under
this Plan, or (c) change the provisions relating to the administration of this
Plan by the Board.
 
 
The Board may terminate this Plan at any time but such termination shall not
affect shares of Restricted Stock previously granted.
 
 
8.  RESERVATION OF SHARES.
 
 
During the term of this Plan, the Company shall at all times reserve and keep
available, and will obtain from any regulatory body having jurisdiction any
requisite authority in order to issue such number of shares of its Common Stock
as shall be sufficient to satisfy the requirements of this Plan. Inability of
the Company to obtain any authority deemed by the Company's counsel to be
necessary to the lawful issuance of any shares of its stock hereunder shall
relieve the Company of any liability in respect of the nonissuance of such stock
as to which such authority shall not have been obtained.
 
 
9.  SECURITIES ACT OF 1933.
 
 
Unless (a) the shares to be issued upon an award have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended; or (b) in the opinion of counsel for the Company, no such registration
is necessary, the Company shall be under no obligation to issue any shares
covered by any award.
 
 
10.  SECTION 16.
 
 
With respect to persons subject to Section 16 of the Securities Exchange Act of
1934 ("Exchange Act"), transactions under this Plan are intended to comply with
all applicable provisions of Rule 16b-3 or its successors under the Exchange
Act. To the extent any provision of this Plan or action by the Board fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board.
 
 
11.  EFFECTIVE DATE; TERM OF PLAN.
 
 
This Plan shall become effective as of May 5, 2005; provided, however, if this
Plan is not approved by the holders of a majority of the stock of the Company
present or represented by proxy and entitled to vote at the annual meeting of
shareholders of the Company on May 5, 2005, any awards granted under this Plan
shall be null, void and of no force and effect as of their grant date, and this
Plan shall terminate. This Plan shall terminate on May 5, 2015, unless sooner
terminated as provided in this Plan. At the end of such term, this Plan shall
expire except for awards then outstanding.
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By: /s/ Stoney M. Stubbs, Jr.
Name: STONEY M. STUBBS, JR.
Title:  Chairman of the Board